Exhibit 10.1

 

AMENDMENTS TO CERTAIN STOCK-BASED AND INCENTIVE PLANS OF

FIRST HORIZON NATIONAL CORPORATION

RELATED TO CAPITAL ADJUSTMENTS AND MISCONDUCT

 

Approved by the Board of Directors July 15, 2008

________________________________

 

Amendments related to Capital Adjustments

 

1.    The final sentence of Section 4(B) of the First Horizon National
Corporation 2003 Equity Compensation Plan hereby is amended to read as follows:

 

“After any adjustment made pursuant to this paragraph, the number of Shares
subject to each outstanding Award shall be rounded down to the nearest whole
number so that any fractional share resulting from such adjustment is
eliminated.”

 

2.    Section 5(b) of the First Tennessee National Corporation Non-Employee
Directors’ Deferred Compensation Stock Option Plan, adopted in 1995 and amended
and restated October 22, 1997, hereby is amended to read as follows:

 

“(b)

Any increase in the number of outstanding shares of Common Stock through stock
splits or stock dividends having a record date on or after July 15, 2008 shall
be reflected proportionately in an increase in the aggregate number of shares
then available for the grant of Stock Options under the Plan, or becoming
available through the termination or forfeiture of Stock Options previously
granted but unexercised and in the number subject to Stock Options then
outstanding, and a proportionate reduction shall be made in the per-share
exercise price as to any outstanding Stock Options or portions thereof not yet
exercised. Any fractional shares resulting from such adjustments shall be
eliminated. If changes in capitalization other than those considered above shall
occur, the Board, as it deems appropriate to preserve Participant’s benefits and
to meet the intent of the Plan, may make equitable adjustments to the number of
shares available under the Plan and covered by outstanding Stock Options and to
the exercise prices of outstanding Stock Options in the event of any change in
capitalization or similar action affecting Common Stock. Such actions may
include, but are not limited to, any combination or exchange of shares, merger,
consolidation, recapitalization, spin-off or other distribution (other than
normal cash dividends) of Company assets to shareholders, or any other change
affecting the Common Stock.”

 

 

3.    The foregoing amendments in paragraphs 1 and 2 shall be effective
immediately as to all awards presently outstanding or granted in the future
under the amended plans.

 

 


--------------------------------------------------------------------------------

 

Amendments related to Misconduct

 

4.              The title and paragraph (i) of Section 15(T) of the First
Horizon National Corporation 2003 Equity Compensation Plan are amended to read
as follows:

 

“(T)

Forfeiture and Reimbursement in the Context of Misconduct.

 

 

(i)

In the event of a material restatement of the Company’s financial statements and
to the extent permitted by governing law, the Company reserves the right (and in
certain cases may have the legal duty) to cause or seek the forfeiture of all or
any portion of any Performance Award held by any Participant, and/or the
reimbursement by any Participant to the Company of all or any portion of any
Performance Award paid (as defined in paragraph (iii) below) to the Participant,
for any Performance Award granted prior to July 16, 2008 having any performance
period beginning on or after January 1, 2008 where:

   

 

a)

the amount or payment of the Performance Award was predicated upon the
achievement of financial results of the Company (including any financial
reporting segment or unit) or any Subsidiary that were subsequently the subject
of a material restatement; and

   

 

b)

the Board or the Committee concludes in good faith that the Participant engaged
in fraud or intentional misconduct that was a material cause of the need for the
restatement; and

   

 

c)

a lower payment or no payment would have been made to the Participant based
directly or indirectly upon the restated financial results.”

 

5.              A new paragraph (ii) is added to Section 15(T) of the First
Horizon National Corporation 2003 Equity Compensation Plan which reads as
follows, and all paragraphs following such new paragraph and all
cross-references to such paragraphs are re-numbered appropriately:

 

 

“(ii)

The Company reserves the right (and in certain cases may have the legal duty) to
cause or seek the forfeiture of all or any portion of any Performance Award held
by any Participant, and/or the reimbursement by any Participant to the Company
of all or any portion of any Performance Award paid (as defined in paragraph
(iii) below) to the Participant, for any Performance Award granted on or after
July 16, 2008 having any performance period beginning on or after January 1,
2008 where the Board or the Committee concludes in good faith that the
Participant engaged in fraud or other intentional, knowing, or willful
misconduct in connection with the performance of his or her duties as an officer
or employee of the Company or of any of its Subsidiaries. In determining whether
and to what extent the Board or the Committee (as applicable) will cause the
Company to exercise its rights under this Section after finding that this
Section applies, the Board or Committee may weigh all material facts and
circumstances pertaining to the relevant acts and events, and may take any
factors into account that it deems relevant to the determination, including,
among others, the following factors:  the degree or risk of harm or other
consequences to the Company or its Subsidiaries, including tangible, financial,
regulatory, reputational or other intangible harm; the extent to which the
misconduct was intended to allow the

 

 


--------------------------------------------------------------------------------

Participant to personally gain a profit or advantage or personally avoid a loss
or disadvantage; the extent to which the Participant did or did not believe his
or her misconduct would further the best interests of the Company or its
Subsidiaries; the extent to which the Participant’s misconduct took advantage of
or otherwise betrayed a trust conferred upon that Participant; and the extent to
which the misconduct involved deceit by the Participant.”

6.              Section 9.8(a) of the First Horizon National Corporation 2002
Management Incentive Plan is amended to read as follows:

 

“        (a) In the event of a material restatement of the Company’s financial
statements and to the extent permitted by governing law, the Company reserves
the right (and in certain cases may have the legal duty) to cause or seek the
forfeiture of all or any portion of any Award held by any Participant, and/or
the reimbursement by any Participant to the Company of all or any portion of any
Award paid (including any Award earned and deferred) to the Participant, for any
Award granted prior to July 16, 2008 having any Performance Period beginning on
or after January 1, 2008 where:

 

(i)             the amount or payment of the Award was predicated upon the
achievement of financial results of the Company (including any financial
reporting segment or unit) or any Subsidiary that were subsequently the subject
of a material restatement; and

 

(ii)           the Board or the Committee concludes in good faith that the
Participant engaged in fraud or intentional misconduct that was a material cause
of the need for the restatement; and

 

(iii)          a lower payment or no payment would have been made to the
Participant based directly or indirectly upon the restated financial results.”

 

7.              A new Section 9.8(b) is added to the First Horizon National
Corporation 2002 Management Incentive Plan which reads as follows, and all
sub-sections of Section 9.8 following such new sub-section and all
cross-references to such sub-sections are re-numbered appropriately:

 

“          (b) The Company reserves the right (and in certain cases may have the
legal duty) to cause or seek the forfeiture of all or any portion of any Award
held by any Participant, and/or the reimbursement by any Participant to the
Company of all or any portion of any Award paid (including any Award earned and
deferred) to the Participant, for any Award granted on or after July 16, 2008
having any Performance Period beginning on or after January 1, 2008 where the
Board or the Committee concludes in good faith that the Participant engaged in
fraud or other intentional, knowing, or willful misconduct in connection with
the performance of his or her duties as an officer or employee of the Company or
of any of its Subsidiaries. In determining whether and to what extent the Board
or the Committee (as applicable) will cause the Company to exercise its rights
under this Section after finding that this Section applies, the Board or
Committee may weigh all material facts and circumstances pertaining to the
relevant acts and events, and may take any factors into account that it deems
relevant to the determination, including, among others, the following factors:
 the degree or risk of harm or other consequences to the Company or its
Subsidiaries, including tangible,

 


--------------------------------------------------------------------------------

financial, regulatory, reputational or other intangible harm; the extent to
which the misconduct was intended to allow the Participant to personally gain a
profit or advantage or personally avoid a loss or disadvantage; the extent to
which the Participant did or did not believe his or her misconduct would further
the best interests of the Company or its Subsidiaries; the extent to which the
Participant’s misconduct took advantage of or otherwise betrayed a trust
conferred upon that Participant; and the extent to which the misconduct involved
deceit by the Participant.”

 

8.              The foregoing amendments in paragraphs 4 through 7 shall be
effective immediately. The amendments in paragraphs 5 and 7 shall apply to all
awards granted on or after July 16, 2008 under the amended plans.

 

 

 